          Case 3:21-cv-00139-MMD-WGC Document 14 Filed 08/16/21 Page 1 of 3




 1                              UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3                                                         Case No.: 3:21-cv-00139-MMD-WGC
     JUACELL BRITT,
 4                                                                         Order
            Plaintiff
 5                                                                     Re: ECF No. 12
     v.
 6
     WASHOE COUNTY,
 7
            Defendant
 8

 9         Plaintiff initiated this action by filing a blank application to proceed in forma pauperis

10 (IFP), and a blank complaint form, and then a document stating that while he was in the Washoe

11 County Jail, he suffered injuries where both wrists were broken, and he pulled a muscle, and had

12 an aneurism and multiple strokes. (ECF Nos. 1, 1-1, 1-2, 1-3.) That document contained an

13 address on Monroe Street in Reno, Nevada. As a result, the court issued an order denying the

14 blank IFP application without prejudice and directed the Clerk to send Plaintiff a copy of the

15 instructions and IFP application for a non-prisoner, as well as a section 1983 civil rights

16 complaint form and advisory letter. The court gave Plaintiff 30 days to file his completed IFP

17 application or pay the full $402 filing and administrative fees, and to file a completed civil rights

18 complaint. He was cautioned that a failure to do so would result in the dismissal of his action

19 without prejudice. (ECF No. 6.)

20         On April 26, 2021, Plaintiff filed an IFP application and the form complaint where he

21 filled in his name and signed it, but provided no allegations or other details regarding any alleged

22 constitutional violations. (ECF Nos. 8, 8-1.) Plaintiff then filed a notice of change of address

23 indicating an address at the Washoe County Detention Facility (WCDF).
          Case 3:21-cv-00139-MMD-WGC Document 14 Filed 08/16/21 Page 2 of 3




 1         Since Plaintiff is now an inmate within the WCDF, the court ordered him to file a

 2 completed IFP application and financial certificate for an inmate as well as a completed civil

 3 rights complaint. (ECF No. 11.)

 4         The court specifically advised Plaintiff that when an inmate seeks to proceed without

 5 prepaying the filing fee, in addition to the form and affidavit, the inmate is required to submit a

 6 certified copy of the trust fund account statement (or institutional equivalent) for the six-month

 7 period immediately preceding the filing of the complaint. The statement must be obtained from

 8 the appropriate official at the prison or detention facility where the prisoner is or was confined.

 9 28 U.S.C. § 1915(a)(2).

10         An inmate who brings a civil action IFP is still required to pay the full amount of the

11 filing fee over time. The court is required to assess, and when funds exist, collect an initial partial

12 payment of 20 percent of the greater of: (A) the average monthly deposits in the prisoner’s

13 account or (B) the average monthly balance in the prisoner’s account for the six-month period

14 immediately preceding the filing of the complaint. Thereafter, whenever the inmate’s account

15 exceeds $10, the inmate must make monthly payments of 20 percent of the preceding month’s

16 income credited to the prisoner’s account until the filing fees are paid. The funds are to be

17 forwarded by the agency having custody of the prisoner. 28 U.S.C. § 1915(b)(1), (2).

18         The regular filing fee is $402, consisting of the $350 filing fee and a $52 administrative

19 fee. If an inmate does not qualify for IFP status, he must pay the full $402 filing fee. If the

20 inmate qualifies for IFP status, the $52 administrative fee is waived, and the inmate will only pay

21 the $350 filing fee over time.

22         On August 11, 2021, Plaintiff filed a short form application to proceed IFP. This is not on

23 the court’s IFP application form for inmates, and it does not include the required financial



                                                      2
         Case 3:21-cv-00139-MMD-WGC Document 14 Filed 08/16/21 Page 3 of 3




 1 certificate from the WCDF. Therefore, Plaintiff’s IFP application at ECF No. 12 is DENIED

 2 WITHOUT PREJUDICE.

 3         The Clerk shall SEND Plaintiff a copy of the instructions and application to proceed IFP

 4 for an inmate. Within 30 days of the date of this Order, Plaintiff shall file the completed IFP

 5 application for an inmate and the required financial certificate, or pay the full $402 filing fee.

 6 The court notes that Plaintiff also filed a new complaint. (ECF No. 13.) Once Plaintiff has filed

 7 his completed IFP application and financial certificate or paid the filing fee, the court will screen

 8 his complaint pursuant to 28 U.S.C. § 1915(e)(2)(B) or 28 U.S.C. § 1915A, or both. Both require

 9 dismissal of a complaint, or any portion thereof, that is frivolous or malicious, fails to state a

10 claim upon which relief may be granted, or seeks monetary relief against a defendant who is

11 immune from such relief. If the complaint is dismissed on screening, there will be no refund of

12 the filing fee, and an inmate proceeding IFP is still required to pay the $350 filing fee over time.

13         If Plaintiff fails to timely file a completed IFP application and financial certificate or pay

14 the filing fee, this action will be dismissed without prejudice.

15 IT IS SO ORDERED.

16 Dated: August 16, 2021

17                                                            _________________________________
                                                              William G. Cobb
18                                                            United States Magistrate Judge

19

20

21

22

23



                                                      3
